Case: 17-12447   Date Filed: 01/30/2018   Page: 1 of 9


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12447
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:15-cv-00889-SGC



SILVIA CONTRERAS-ZAMBRANO,

                                                            Plaintiff-Appellant,

                                  versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (January 30, 2018)

Before WILSON, MARTIN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-12447     Date Filed: 01/30/2018    Page: 2 of 9


      Silvia Contreras-Zambrano appeals the district court’s order affirming the

administrative law judge’s (ALJ) denial of disability insurance benefits, pursuant

to 42 U.S.C. § 405(g). On appeal, she argues that substantial evidence did not

support the ALJ’s decision to give the opinion of treating physician Dr. Francesca

Cerimele minimal weight. She further argues that the ALJ is biased against

disability claimants and has a pattern of substituting his opinion for the opinions of

treating physicians. Her final argument on appeal is that the ALJ failed to comply

with Social Security Ruling 16-3p (SSR 16-3p), which was enacted after the ALJ’s

decision, because the ALJ evaluated her credibility rather than the intensity and

persistence of her symptoms.

                                          I.

      In social security appeals, we review the decision of an ALJ as the Social

Security Administration Commissioner’s (Commissioner) final decision when the

ALJ denies benefits and the Appeals Council denies review of the ALJ’s decision.

Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). We review de novo the

legal principles upon which the ALJ’s decision is based, but the ALJ’s factual

findings are conclusive if supported by substantial evidence. Ingram v. Comm’r of

Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007). Substantial evidence is

“more than a scintilla and is such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Crawford v. Comm’r of Soc. Sec.,


                                          2
              Case: 17-12447     Date Filed: 01/30/2018   Page: 3 of 9


363 F.3d 1155, 1158 (11th Cir. 2004) (per curiam) (internal quotation marks

omitted). We will not decide facts anew, reweigh the evidence, or substitute our

judgment for that of the Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210

(11th Cir. 2005) (per curiam).

                                         II.

      First, the ALJ’s decision to give Dr. Cerimele’s opinion minimal weight was

supported by substantive evidence. Contreras-Zambrano argues that the ALJ

substituted his opinion for the opinion of Dr. Cerimele instead of giving her

opinion the sufficient weight she deserves as a treating physician, without the ALJ

establishing good cause to devalue it.

      Contreras-Zambrano is correct that the opinion of a treating physician must

be given substantial or considerable weight unless good cause is shown to the

contrary, see Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir.

2011), but her argument fails because the ALJ did have good cause to devalue Dr.

Cerimele’s opinion. The ALJ first properly stated what weight he gave to Dr.

Cerimele’s opinion, as our precedent requires, and second he also followed our

precedent by explaining the reasons for that choice. Id.; Moore v. Barnhart, 405
F.3d 1208, 1212 (11th Cir. 2005) (per curiam). The ALJ stated that he gave Dr.

Cerimele’s opinion minimal weight because the medical evidence in the record did

not support it by a preponderance of the evidence and because Dr. Cerimele’s own


                                         3
                Case: 17-12447      Date Filed: 01/30/2018      Page: 4 of 9


treating record contradicted her opinion. Lack of support in the record for a

treating physician’s opinion is good cause to give it minimal weight. Winschel,
631 F.3d at 1179.

       Further, the ALJ’s determination was supported by substantial evidence. Dr.

Cerimele’s opinion was that Contreras-Zambrano had chronic back pain,

degenerative disc disease, and arthritis that severely limited her, but Contreras-

Zambrano’s gait and range of motion were normal in every medical record. An

MRI in March 2012 showed that Contreras-Zambrano’s spine was normal, and in

April 2012, she told Dr. Terry Andrade that her back pain was severe, but was not

recurrent, did not interfere with all of her daily activities, and had only been treated

with Advil and Tylenol. Then, when Contreras-Zambrano began physical therapy,

her back pain regularly reduced to a four or five out of ten and remained lower

than it had been previously.

       Therefore, there is no reversible error arising from the ALJ’s decision to

give Dr. Cerimele’s opinion minimal weight.1

                                             III.

       Second, Contreras-Zambrano failed to establish that the ALJ is biased

against disability claimants or that the ALJ has a pattern of substituting his opinion

for the opinions of treating physicians. Contreras-Zambrano contends that the ALJ

1
 To the extent that Dr. Cerimele opined that Contreras-Zambrano could not work, that was not a
medical opinion and was not entitled to any special significance. 20 C.F.R. § 416.927(d).
                                              4
              Case: 17-12447     Date Filed: 01/30/2018    Page: 5 of 9


was biased in her case because of how he treated Dr. Cerimele’s opinion, that a

judge in the Northern District of Alabama has reversed the ALJ at least 21 times,

and that the ALJ approved only 27% of disability cases between September 2014

and September 2015, compared to a 50% approval rate by other ALJs in Alabama.

      There is a presumption that judicial and quasi-judicial officers such as ALJs

are not biased, see Schweiker v. McClure, 458 U.S. 188, 195, 102 S. Ct. 1665,

1670 (1982), and Contreras-Zambrano’s contentions do not rebut the presumption.

The presumption can be rebutted through a showing of conflict of interest or some

other specific reason for disqualification, but general assumptions are insufficient.

Id. at 195–96, 102 S. Ct. at 1670. We have already explained that the ALJ did not

err in his decision to give Dr. Cerimele’s opinion minimal weight. Therefore, that

decision cannot serve as evidence of bias. Further, an ALJ’s number of reversals

in district court and the percentage of disability cases the ALJ approves are general

assumptions that cannot survive the presumption of non-bias. Finally, we are not

concerned with the ALJ’s past low approval rate compared to other ALJs because

in this case the ALJ satisfied his duties at Contreras-Zambrano’s hearing to

“develop a full and fair record” and to “carefully weigh the evidence, giving

individualized consideration to each claim.” Miles v. Chater, 84 F.3d 1397, 1401

(11th Cir. 1996) (per curiam). Contreras-Zambrano has not shown otherwise.




                                          5
                 Case: 17-12447     Date Filed: 01/30/2018   Page: 6 of 9


          Thus, Contreras-Zambrano’s claim that she did not receive a full and fair

hearing because of bias and the ALJ’s alleged pattern of neglecting the opinions of

treating physicians fails.

                                           IV.

          Finally, the ALJ did not err by failing to apply SSR 16-3p. Contreras-

Zambrano argues that, although SSR 16-3p became effective after the ALJ’s

decision, regulations must be applied retroactively unless manifest injustice would

result.

          The Supreme Court has determined that a court must “apply the law in effect

at the time it renders its decision, unless doing so would result in manifest injustice

or there is a statutory direction or legislative history to the contrary.” Bradley v.

Sch. Bd. of Richmond, 416 U.S. 696, 711, 94 S. Ct. 2006, 2016 (1974). The

Supreme Court has also stated that “[r]etroactivity is not favored in the law . . . and

administrative rules will not be construed to have retroactive effect unless their

language requires this result.” Bowen v. Georgetown Univ. Hosp., 488 U.S. 204,

208, 109 S. Ct. 468, 471 (1988). The Supreme Court subsequently acknowledged

that “there is no tension between the holdings in Bradley and Bowen,” and

concluded that Bradley “did not alter the well-settled presumption against

application of the class of new statutes that would have genuinely ‘retroactive’

effect.” Landgraf v. USI Film Prods., 511 U.S. 244, 264, 277, 114 S. Ct. 1483,


                                            6
              Case: 17-12447     Date Filed: 01/30/2018    Page: 7 of 9


1496, 1503 (1994). We in turn have declined to apply a regulation retroactively

where it expressly provided an effective date, concluding that there was no reason

to specify an effective date if the provision was to be applied retroactively. Sierra

Club v. Tenn. Valley Auth., 430 F.3d 1337, 1351 (11th Cir. 2005).

      SSR 16-3p rescinded a previous social security ruling that concerned the

credibility of a claimant. SSR 16-3p, 82 Fed. Reg. 49,462, 49,463 (Oct. 25, 2017).

SSR 16-3p removed the use of the term “credibility” from its sub-regulatory policy

because the Social Security Administration’s (SSA) regulations did not use the

term. Id. SSR 16-3p clarified that “subjective symptom evaluation is not an

examination of an individual’s character” and that a two-step evaluation process

must be used. Id. Step one is to determine whether the individual has a medically

determinable impairment that could reasonably be expected to produce the alleged

symptoms. Id. at 49,463–64. Step two is to evaluate the intensity and persistence

of an individual’s symptoms, such as pain, and determine the extent to which an

individual’s symptoms limit her ability to perform work-related activities. Id. at

49,464–66. The Commission stated:

      Consistent with our regulations, we instruct our adjudicators to
      consider all of the evidence in an individual’s record when they
      evaluate the intensity and persistence of symptoms after they find that
      the individual has a medically determinable impairment(s) that could
      reasonably be expected to produce those symptoms. We evaluate the
      intensity and persistence of an individual’s symptoms so we can
      determine how symptoms limit ability to perform work-related
      activities for an adult . . . with a title XVI disability claim.
                                          7
                 Case: 17-12447   Date Filed: 01/30/2018   Page: 8 of 9




Id. at 49,463. In October 2017, the SSA republished SSR 16-3p, clarifying that it

was applicable beginning on March 28, 2016. Id. at 49,462, 49,468. The

republished version noted that the SSA’s adjudicators would apply SSR 16-3p to

all determinations made on or after March 28, 2016, and that the SSA expected

federal courts to use the version of the rule that was in effect at the time the SSA

issued the decision under review. Id. at 49,468 n.27. The republished version

further noted that the regulations regarding the evaluation of symptoms were

unchanged. Id.

        Relying on Bowen and Sierra Club, we have determined that SSR 16-3p

does not apply retroactively because it has no language suggesting, much less

requiring, retroactive application. Hargress v. Soc. Sec. Admin., Comm’r, 874 F.3d
1284, 1290 (11th Cir. 2017) (per curiam). Moreover, the SSA made clear when it

republished SSR 16-3p that it would not apply the rule retroactively and did not

expect courts to apply the rule retroactively. SSR 16-3p, 82 Fed. Reg. at 49,462

n.27.

        Accordingly, the ALJ did not err by failing to apply SSR 16-3p because it

was issued after his decision, and, under our precedent, does not apply

retroactively.

                                          V.



                                          8
              Case: 17-12447     Date Filed: 01/30/2018   Page: 9 of 9


      For the foregoing reasons, we affirm the district court’s denial of disability

benefits.

      AFFIRMED.




                                          9